             Case MDL No. 2901 Document 62 Filed 08/01/19 Page 1 of 3



                             UNITED STATES JUDICIAL PANEL
                                          on
                               MULTIDISTRICT LITIGATION


IN RE: FORD MOTOR CO. F-150 AND RANGER TRUCK
FUEL ECONOMY MARKETING AND SALES PRACTICES
LITIGATION                                                                              MDL No. 2901


                                        TRANSFER ORDER


         Before the Panel:* Plaintiffs in two actions move under 28 U.S.C. § 1407 to centralize this
litigation in the Eastern District of Michigan. This litigation currently consists of three actions
pending in three districts, as listed on Schedule A. Since the filing of the motion, the Panel has been
notified of eleven additional related federal actions.1

        All responding parties support centralization, but differ on the appropriate transferee district.
Plaintiffs in three potential tag-along actions (Travis, Smith, and Allen) support centralization in the
Eastern District of Michigan. Plaintiffs in three other potential tag-along actions (Sartip, Dawson,
and Goodfriend) request the Central District of California and, alternatively, the Eastern District of
Michigan. Defendant Ford Motor Company requests the Southern District of New York and,
alternatively, the Eastern District of Michigan.

        On the basis of the papers filed and the hearing session held, we find that these actions
involve common questions of fact, and that centralization will serve the convenience of the parties
and witnesses and promote the just and efficient conduct of this litigation. These putative
nationwide and statewide class actions share complex factual questions arising from allegations that
defendant Ford falsely marketed and advertised the miles per gallon estimates for Ford F-150 and
Ford Ranger trucks, model years 2017 to 2019. Plaintiffs contend that defendants marketed the
vehicles as achieving certain EPA mileage estimates, but those vehicles performed well below the
advertised levels. Specifically, all actions allege that Ford misrepresented and miscalculated road
testing factors, including “road load,”2 during internal testing processes in order to report that its


        *
        One or more Panel members who could be members of the putative classes in this litigation
have renounced their participation in the classes and have participated in this decision.
        1
           The related actions are pending in the Central District of California, the District of
Colorado, the Southern District of Florida, the Middle District of Georgia, the Eastern District of
Michigan, and the Eastern District of New York. These and any other related actions are potential
tag-along actions. See Panel Rules 1.1(h), 7.1 and 7.2.
        2
          “Road load” is allegedly a vehicle-specific resistance level used in vehicle dynamometer
testing for fuel economy and emissions ratings.
             Case MDL No. 2901 Document 62 Filed 08/01/19 Page 2 of 3



                                                  -2-

automobiles are more fuel efficient than they actually are, and that Ford is conducting an
investigation into the road load specifications used to certify its fuel economy ratings. Centralization
will eliminate duplicative discovery; prevent inconsistent pretrial rulings, especially with respect to
class certification and Daubert motions; and conserve the resources of the parties, their counsel and
the judiciary.

        We conclude that the Eastern District of Michigan is an appropriate transferee forum.
Ford, the sole defendant in all actions, has its headquarters in this district, and thus relevant
documents and witnesses will be located in this district. Judge Sean F. Cox is an experienced
transferee judge with the ability and willingness to manage this litigation efficiently. We are
confident he will steer this matter on a prudent course.

       IT IS THEREFORE ORDERED that the actions listed on Schedule A and pending outside
the Eastern District of Michigan are transferred to the Eastern District of Michigan and, with the
consent of that court, assigned to the Honorable Sean F. Cox for coordinated or consolidated pretrial
proceedings.



                                            PANEL ON MULTIDISTRICT LITIGATION




                                                             Sarah S. Vance
                                                                 Chair

                                        Lewis A. Kaplan                 Ellen Segal Huvelle
                                        R. David Proctor                Catherine D. Perry
                                        Karen K. Caldwell               Nathaniel M. Gorton
        Case MDL No. 2901 Document 62 Filed 08/01/19 Page 3 of 3




IN RE: FORD MOTOR CO. F-150 AND RANGER TRUCK
FUEL ECONOMY MARKETING AND SALES PRACTICES
LITIGATION                                                   MDL No. 2901


                                    SCHEDULE A


         Middle District of Alabama

    COOK v. FORD MOTOR COMPANY, C.A. No. 2:19–00335

         Central District of Illinois

    HUBERT v. FORD MOTOR COMPANY, C.A. No. 2:19–02125

         Eastern District of Michigan

    LLOYD v. FORD MOTOR COMPANY, C.A. No. 5:19–11319
